April 9, 2013

 

@112 Iﬁnurteenth anurt of Appeals

GEORGE FLEMING AND FLEMING & ASSOCIATES, L.L.P., Appellants
NO. 14-11-00611-CV V.

SANDRA KINNEY, ON BEHALF OF MAYBELL SHELTON, ANNETTE
RUIZ, MICHELLE LINDESMITH, ELIZABETH PARZANESE, HELEN SMITH
BLAKENSHIP, RENEE GAONA, LANA BETH HERRON, ANNETTE
VINCENT, CAROL MARTIN, AND SHIRLEY DANFORD, Appellees

This court today heard a motion for rehearing ﬁled by appellees, SANDRA
KINNEY, ON BEHALF OF MAYBELL SHELTON, ANNETTE RUIZ,
MICHELLE LINDESMITH, ELIZABETH PARZANESE, HELEN SMITH
BLAKENSHIP, RENEE GAONA, LANA BETH HERRON, ANNETTE
VINCENT, CAROL MARTIN, AND SHIRLEY DANFORD. We order that the

motion be overruled, and that this court’s former judgment of February 28, 2013,

be vacated, set aside, and annulled. We further order this court’s opinion of

February 28, 2013, withdrawn.

This cause, an appeal from the judgment in favor of appellees, SANDRA
KINNEY, ON BEHALF OF MAYBELL SHELTON, ANNETTE RUIZ,
MICHELLE LINDESMITH, ELIZABETH PARZANESE, HELEN SMITH
BLAKENSHIP, RENEE GAONA, LANA BETH HERRON, ANNETTE
VINCENT, CAROL MARTIN, AND SHIRLEY DANFORD, signed April 15,

2011, was heard on the transcript of the record. We have inspected the record and
ﬁnd error in the judgment. We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the

court’s opinion.

We order appellees, SANDRA KINNEY, ON BEHALF OF MAYBELL
SHELTON, ANNETTE RUIZ, MICHELLE LINDESMITH, ELIZABETH
PARZANESE, HELEN SMITH BLAKENSHIP, RENEE GAONA, LANA BETH
HERRON, ANNETTE VINCENT, CAROL MARTIN, AND SHIRLEY
DANFORD, jointly and severally, to pay all costs incurred in this appeal. We

further order this decision certiﬁed below for observance.